ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_07_EN.txt. 159

DISSENTING OPINION OF JUDGE EVENSEN

1. In its request of 28 August 1984 the Committee on Applications for
Review requested an advisory opinion of the Court on two questions
relating to Judgement No. 333 of the United Nations Administrative Tri-
bunal, namely:

“1. In its Judgement No. 333 of 8 June 1984 (AT/DEC/333), did
the United Nations Administrative Tribunal fail to exercise jurisdic-
tion vested in it by not responding to the question whether a legal
impediment existed to the further employment in the United Nations
of the Applicant after the expiry of his contract on 26 Decem-
ber 1983?

2. Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to provisions of
the Charter of the United Nations ?”

Article 11, paragraph 1, of the Statute of the Administrative Tribunal
provides for the following four grounds of objection, which may justify a
request for an advisory opinion of the Court:

(a) the Tribunal has exceeded its jurisdiction or competence;

(b) the Tribunal has failed to exercise jurisdiction vested in it;

(c) the Tribunal has erred on a question of law relating to the provisions
of the United Nations Charter;

(d) the Tribunal has committed a fundamental error in procedure which
has occasioned a failure of justice.

The application for an advisory opinion was filed within the time-limits
provided for in Article 11, paragraphs 1 and 2, of the Statute of the
United Nations Administrative Tribunal and in Article II of the Rules of
Procedure for the Committee on Applications (doc. A/AC.86/2/Rev.3 of
25 March 1983). No substantial procedural objections exist as to the
Court’s competence to comply with the request for an advisory opinion.
The Court has decided to do so in accordance with Article 96 of the
United Nations Charter.

QUESTION 1

2. The first issue addressed to the Court, whether the Administrative
Tribunal has failed “to exercise jurisdiction vested in it by not responding
to the question whether a legal impediment existed to further employment
in the United Nations”, seems to contain abstractions which may becloud

145 :
160 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

the real issue. It seems to emphasize procedural issues rather than the sub-
stantive issues involved. In a procedural sense, the Tribunal may be said to
have exercised its jurisdiction. The case was pleaded before the Tribunal
and the Tribunal in its Judgement dealt with a host of issues and argu-
ments. One may agree or disagree with the Judgement on the merits. But
the test as to whether there has been a failure to exercise jurisdiction “must
be the real one of whether the Tribunal addressed its mind to the matters
on which a plea was based and drew its conclusions therefrom . . .”
(Application for Review of Judgement No. 158 of the United Nations Admini-
strative Tribunal, I.C.J. Reports 1973, p. 193, para. 56).

The answer to the issue of whether the Tribunal failed to exercise its
jurisdiction in cases of this nature is in whether or not the Tribunal con-
scientiously and judiciously evaluated the elements of fact and law in such
a manner as to use the powers and discretion vested in it as a court of law
to reach a decision, both in regard to the relevant facts and the law.

In the Fasla Advisory Opinion of 12 July 1973 the Court held to this
effect as follows:

“this ground of challenge covers situations where the Tribunal has
either consciously or inadvertently omitted to exercise jurisdictional
powers vested in itand relevant for its decision of the case or of a parti-
cular material issue in the case” (I.C.J. Reports 1973, p. 189, para. 51,
emphasis added).

And the Court explains this principle in some detail as follows:

“Clearly, in appreciating whether or not the Tribunal has failed to
exercise relevant jurisdictional powers, the Court must have regard to
the substance of the matter and not merely to the form.” (Jbid.,
pp. 189-190, para. 51, emphasis added.)

This Advisory Opinion also emphasizes that the Court must:

“appreciate in each instance, in the light of all pertinent elements,
whether the Tribunal did or did not in fact exercise with respect to the
case the powers vested in it and relevant to its decision” (ibid., p. 190,
para. 51, emphasis added).

The guidelines appended to this Advisory Opinion in the declaration
formulated by Judges Foster and Nagendra Singh are also relevant in the
present instance. It states:

“In such cases it would be essential to consider whether in coming
to its conclusion the Tribunal has remained within the margin of rea-
sonable appreciation or what may be called a normal reasonable
exercise of discretion in the evaluation of the facts and issues . . .”
(Ibid. p.218.)

Consequently, the relevant question to be decided in this case is not

146
161 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

whether the United Nations Administrative Tribunal failed to exercise its
jurisdiction; it obviously exercised its jurisdiction. The pertinent question
is rather that raised in question 2, namely whether in exercising its juris-
diction, the Tribunal erred on questions of law relating to the provisions of
the United Nations Charter.

I therefore agree with the findings of the Court on question 1, that the
United Nations Administrative Tribunal did not fail to exercise jurisdic-
tion vested in it by not responding to the question whether a legal impedi-
ment existed to the further employment in the United Nations of the
Applicant after the expiry of his contract on 26 December 1983.

QUESTION 2

3. The second question addressed to the Court is whether the Adminis-
trative Tribunal in its Judgement No. 333 erred “on questions of law rela-
ting to provisions of the Charter of the United Nations”. On this issue,
I feel constrained to present a dissenting opinion because I do not share
the views expressed by the majority of the Court.

4, The main provisions of the United Nations Charter relevant to the
present case are found in Chapter XV of the Charter dealing with the
Secretariat; and especially in Articles 100 and 101.

Article 100 provides:

“1. In the performance of their duties the Secretary-General and
the staff shall not seek or receive instructions from any government or
from any other authority external to the Organization. They shall
refrain from any action which might reflect on their position as inter-
national officials responsible only to the Organization.

2. Each Member of the United Nations undertakes to respect the
exclusively international character of the responsibilities of the
Secretary-General and the staff and not to seek to influence them in
the discharge of their responsibilities.”

Article 101 provides in paragraphs 1 and 3:

“1. The staff shall be appointed by the Secretary-General under
regulations established by the General Assembly.

3. The paramount consideration in the employment of the staff
and in the determination of the conditions of service shall be the
necessity of securing the highest standards of efficiency, compe-
tence, and integrity. Due regard shall be paid to the importance of
recruiting the staff on as wide a geographical basis as possible.”

In these Articles the Charter lays down general principles. These have
been implemented by the Staff Regulations and Staff Rules, as provided

147
162 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

for in Article 101, paragraph 1, of the Charter, and also by the jurispru-
dence of the Administrative Tribunal. The formulations contained in
Section IV, paragraph 5, of General Assembly resolution 37/126, which
the Respondent acknowledges to be binding on him, also belong to this
corpus of law.

Therefore, the question is whether the Tribunal, in its Judgement
No. 333, erred in interpreting and applying the relevant parts of this body
of law to the facts of the present opinion.

5. The above principles of the Charter have been reiterated and elabo-
rated in Article IV of the Staff Regulations. Thus, Article IV contains in
Regulation 4.4 provisions which seem especially relevant for the present
case. It provides:

“Subject to the provisions of Article 101, paragraph 3, of the
Charter, and without prejudice to the recruitment of fresh talent
at all levels, the fullest regard shall be had, in filling vacancies, to the
requisite qualifications and experience of persons already in the service
of the United Nations.” (Emphasis added.)

Similar provisions are found in the Staff Rules, which contain detailed
rules as to the procedures to be followed in implementing the above-
mentioned provisions of the United Nations Charter and of the Staff
Regulations. Rule 104.14 of these Staff Rules provides, inter alia, in
subparagraph (a) (i): “An Appointment and Promotion Board shall
be established by the Secretary-General to give advice on the appoint-
ment, promotion and review of staff...” And according to sub-para-
graph (a) (ii), this Appointment and Promotion Board shall “in filling
vacancies, normally give preference, where qualifications are equal, to staff
members already in the Secretariat . . .” (emphasis added.)

6. To the provisions of the Charter and the Staff Regulations and Rules
must be added General Assembly resolution 37/126, section IV, para-
graph 5, which entails a further implementation of the aforementioned
principle. This paragraph of the resolution reads as follows:

“5. Decides that staff members on fixed-term appointments upon
completion of five years of continuing good service shall be given
every reasonable consideration for a career appointment.”

7. It is an established fact that Mr. Yakimetz had the unqualified
recommendations of his superior. His qualifications were rated excellent
and the need for his continued services and extensive experience as a
United Nations employee was likewise expressed and is part of the
records of this case. Thus, in regard to Mr. Yakimetz’s Performance Eval-
uation Report of 3 November 1983, the Assistant Secretary-General
stated in his letter of 8 November 1983 (doc. AT/DEC/333, pp. 5-6) in no
uncertain terms that:

148
163 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

“JT have recently signed your performance report which shows that
the excellent work you performed during the first year with the
Office... has been continued to the full satisfaction of your. ..super-
visors. I am glad to note that you have fully met our expectation of
continued professionalism, dedication to your task and hard work,
which was the basis for your promotion. I consider you a staff member
whose contribution... meets the high demands of competence and com-
mitment which are to be expected from a United Nations official ...
I find no difficulty in recommending a further extension of your
contract .. -” (Emphasis added.)

In his letter of 29 October 1983, Mr. Yakimetz applied for “a further
extension of my contract” of employment or “even better a career
appointment”. In reply to his letter, Mr. Yakimetz received on 23 Novem-
ber 1983 the following, rather peculiar, answer:

“Upon instruction by the Office of the Secretary-General, I wish to
inform you that it is not the intention of the Organization to extend
your fixed-term appointment beyond its expiration date, i.e.,
26 December 1983.” (Ann. 36 to Applicant’s Statement of Facts and
Argument.)

The letter seems extraordinary for several reasons. In form, its brevity is
excessive. Here, it should be borne in mind that Mr. Yakimetz had served
with distinction as a staff member of the United Nations for several years,
first in the period 1969-1977 as a Reviser and then for a five-year term
from December 1977 to December 1982, extended with one year to
26 December 1983, as a Reviser and subsequently as a Programme Officer
in the Department of International Economic and Social Affairs.

In substance the letter offers no reasons for the refusal to consider an
extension of Mr. Yakimetz’s employment contract. There were no indica-
tions in the letter that his request for a career appointment had been
referred to the Appointment and Promotion Board established by the
Secretary-General “to give advice on the appointment, promotion and
review of staff in the General Service and Professional categories . . .”
(Staff Rule 104.14 (a) (i)). Indeed it was not even acknowledged that his
request for a career appointment had been registered, let alone been dealt
with. No reference was made as to whether the governing provision of
section IV, paragraph 5, of the General Assembly resolution 37/126 had
been complied with. Furthermore, no indications were given that due con-
sideration had been given to Staff Rule 104.14 fa) (ii), and to Article IV,
Regulation 4.4, of the Staff Regulations, which reads:

“the fullest regard shall be had, in filling vacancies, to the requisite

149
164 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

qualifications and experience of persons already in the service of the
United Nations”.

In response to the refusal by the Secretariat to extend Mr. Yakimetz’s
contract, Mr. Yakimetz’s superior, the Assistant Secretary-General for
Programme Planning and Co-ordination, expressed his views in a letter,
dated 2 December 1983, addressed to the Assistant Secretary-General for
Personnel Services (doc. AT/DEC/333, p. 7):

“J find it extraordinary that such a decision should be taken with-
out consulting the head of the Office concerned, especially in the case
of an officer with eleven years of excellent service to the Organization,
who has received a personal evaluation report with the highest rating
only four weeks ago, was promoted to the P-5 level and was elected
Vice-Chairman of the Appointment and Promotion Committee ear-
lier this year and is currently in the midst of important assignments
for one of which he is in some ways uniquely well qualified...”
(Emphasis added.)

8. Of course, the decision of the Secretary-General to prolong or not to
prolong a contract for service in the United Nations Secretariat, or to give
a staff member a career appointment, is a discretionary decision. But as
stated by the Administrative Tribunal of the International Labour Organi-
sation in the Rosescu case (Judgment No. 431, p. 7, para. 5):

“Although a decision on the extension of an appointment is a
discretionary one, it does not fall entirely outside the scope of review
by the Tribunal. The Tribunal will set it aside if it is tainted with some
such flaw as lack of authority, breach of formal or procedural rules, mis-
take of fact or of law, disregard of essential facts, misuse of authority or
the drawing of clearly mistaken conclusions from the facts.” (Empha-
sis added.)

With regard to the need to consult the national government concerned
where a renewal of a government official’s appointment is contemplated,
the Administrative Tribunal made the following observation in the
Rosescu case (ibid., p.7, para. 6):

“if such a government official’s appointment is to be extended, if is
reasonable that the organisation should again consult the member
States, which may have good reason to re-employ him. This does not
mean that a director-general must bow unquestioningly to the wishes
of the government he consults. He will be right to accede where sound
reasons for opposition are expressed or implied. But he may not forego
taking a decision in the organisation’s interests for the sole purpose of
satisfying a member State. The organisation has an interest in being
on good terms with all member States, but that is no valid ground fora

150
165 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

director-general to fall in with the wishes of every one of them.”
(Emphasis added.)

9. I shall now revert to the central question whether the Applicant was
given “every reasonable consideration for a career appointment” as pro-
vided for in General Assembly resolution 37/126, section IV, paragraph 5.
An additional question is : how shall the Secretary-General properly exer-
cise his discretionary powers in this respect and what specific procedures
recommend themselves in this regard?

As observed above, the Secretary-General of the United Nations exer-
cises and must necessarily exercise a discretionary power in recruiting and
retaining staff members. But his discretion must be exercised within cer-
tain bounds and accepted guidelines, both of a general nature and more
specifically as provided for in regard to staff appointments.

The principal provisions governing the Secretary-General’s compe-
tence to appoint the United Nations staff are contained in Article 101,
paragraph 1, of the United Nations Charter. “The staff shall be appointed
by the Secretary-General under regulations established by the General
Assembly.” (Emphasis added.) It follows that his discretionary power is
subject to regulations established by the General Assembly. These ques-
tions were discussed at the preparatory phases of the drafting of the
Charter.

In the Commentary on the Charter of the United Nations by Goodrich,
Hambro and Simons (rd. and rev. edn., p. 601) it is noted that in the
drafting of the Charter a proposal to share the Secretary-General’s
authority in this respect with governments was not accepted:

“During the discussions concerning the organization of the Secretar-
iat in the Administrative and Budgetary Committee ...a proposal was
submitted under which appointments of officials of the Secretariat
would require the concurrence of the governments of the candidates con-
cerned. In support of this proposal, it was argued that governments
were in the best position to assess the qualifications of candidates,
that persons appointed should command the confidence of their gov-
ernments, and that once appointed their exclusively international
responsibilities would be respected. The view prevailed that the sug-
gested procedure would impinge on the exclusive responsibility of
the Secretary-General under Article 101.” (Emphasis added.)

10. It follows from Article 101, paragraph 1, of the Charter that not
only has the Secretary-General been imbued with the power to appoint
the United Nations staff, but the Secretary-General must exercise his
discretionary power. He cannot abide by or be unduly influenced by the

151
166 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

orders or wishes of governments, organizations or other external forces.
Secondly, and especially important, is that the Secretary-General’s discre-
tionary power is not synonymous with unlimited or absolute powers. Under
general principles of law, this discretionary power has to be exercised in
accordance with accepted governing procedures.

On the other hand, it is clear under Staff Rule 104.12 (b) that a fixed-
term appointment does not carry any legal expectancy of renewal or con-
version to a career appointment. Consequently, the discretionary power
of the Secretary-General is of major importance for the appointment and
composition of the Secretariat. It is equally clear that, in exercising his
discretionary power, the Secretary-General must apply certain estab-
lished standards and norms.

Reference may here be made to the basic requirements and standards
expressed in Judgement No. 54 of the Administrative Tribunal in the
Mauch case. The Tribunal stated (p. 272, para. 5):

“While the measure of power here was intended to be left com-
pletely within the discretion of the Secretary-General, this would not
authorize an arbitrary or capricious exercise of the power of termination,
nor the assignment of specious or untruthful reasons for the action
taken, such as would connote a lack of good faith or due consideration
for the rights of the staff member involved.” (Emphasis added.)

Such an abuse of discretionary power might result in a wilful or negligent
denial of justice not consonant with the exercise of such powers.

11. Concrete provisions in regard to the exercise of the Secretary-
General’s discretionary power in regard to staff appointments have been
spelt out in General Assembly resolution 37/126, in the Staff Regulations,
Article VI, Regulations 4.2 and 4.4, and in Staff Rule 104.4.

General Assembly resolution 37/126 provides in section IV, para-
graph 5:

“staff members on fixed-term appointments upon completion of
five years of continuing good service shall be given every reasonable
consideration for a career appointment” (emphasis added).

’ Section IV, paragraph 4, of the resolution provides that the organizations:

“should establish their needs for permanent and fixed-term staff on a
continuing basis in conjunction with the human resources planning
process...”

In addition to General Assembly resolution 37/126, the rather firm
commitments made in the Staff Regulations, Article IV, Regulation 4.4,

152
167 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

and in the Staff Rules, Rule 104.14, would make it highly irregular to disre-
gard the Applicant for a career appointment. However, in view inter alia
of the correspondence that passed between the Secretary-General and
Mr. Yakimetz, I feel compelled to assume that every reasonable considera-
tion for a career appointment was not given to the Applicant according to the
terms and spirit of General Assembly resolution 37/126.

12. Inthe letter of 13 December 1983 to the Secretary-General (Ann. 39
to the Applicant’s Statement of Facts and Argument), Mr. Yakimetz’s
counsel refers to General Assembly resolution 37/126 (sec. IV, para. 5),
Staff Regulation 4.4, and Staff Rule 104.14, as well as to Article 101, para-
graph 3, of the United Nations Charter. In that letter it is correctly main-
tained that Mr. Yakimetz’s application for an extension of employment or
a new career appointment should be given “every reasonable considera-
tion”; furthermore, that extraneous factors could not be used to deny him
such “fair and reasonable consideration”.

The reply letter of 21 December 1983, signed by Mr. Négre of the
Secretariat on behalf of the Secretary-General (Ann. 40 to Applicant’s
Statement of Facts and Argument), reveals that “every reasonable con-
sideration” was not given to Mr. Yakimetz’s application because of
serious flaws in the underlying legal reasoning. This letter, on the con-
trary, gives unequivocal expression to the erroneous assumption that
Mr. Yakimetz could not benefit from the principle of “every reasonable
consideration” for continued employment because his situation was:
“not similar to that of ‘most staff members’ with comparable service
records, because your present contract was concluded on the basis of
secondment from your national civil service” (ibid.).

In passing, it may be mentioned that even the factual assertions here
quoted seem to be incorrect or at least tendentious. Furthermore,
Mr. Négre’s letter seems to assume that because of this original second-
ment, it would follow that a staff member, who initially worked in the
Secretariat on a secondment basis, should be barred from obtaining a
career contract “without the involvement of all the parties originally
involved”. This seems to imply that a career appointment in such cases
would inherently be a kind of secondment contract in disguise. The fact
that a secondment contract “does not carry any expectancy of renewal or
of conversion to another type of appointment” is not intended to bar a
possible renewal thereof or a conversion to a career appointment. On the
contrary, this formulation envisages the possibility of renewal or conver-
sion when it is reasonable and expedient in the concrete case.

An assumption to the effect that a career appointment would not be
possible unless such appointment was seconded, or at least met with the
approval of the previously seconding State, entails an error of law relating

153
168 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

to provisions of the United Nations Charter. Nor would it serve the
best interests of the United Nations Organization, the Secretariat or its
individual members. Further somewhat bizarre developments seem to
confirm the impression that Mr. Yakimetz’s application was not given due
consideration.

13. Thus, on 28 February 1983 the Applicant received “a memoran-
dum” from Mr. Sadry, Director of the Division of Personnel Administra-
tion, informing him that Mr. Sadry had:

“been requested to communicate to you the decision by the Secre-
tary-General to place you on special leave with full pay, effective
1 March 1983 and until further notice” (Ann. 26 to Applicant’s State-
ment of Facts and Argument).

This unusual step was couched in harsh language. It took immediate
effect and it was for an indefinite period of time. Even more remarkable
is the fact that no reasons were given for this unusual step. Staff
Rule 105.2 (a) on Special Leave was quoted, but no explanations were
given as to why this provision was invoked. In this context, it should be
noted that in addition to special leave “for advanced study or research in
the interest of the United Nations, in cases of extended illness”, special
leave can also be given “for other important reasons”. It seems to follow
from the drafting of the provisions of Staff Rule 105.2 that these reasons
must be spelt out, especially when no request for special leave has been
made. The duration of this involuntary leave of absence was also left in the
air, viz., “until further notice”.

When such extraordinary measures were summarily taken against a
respected staff member, it seems to follow from ordinary decency and the
very nature of things that full and detailed reasons should have been given
for such steps.

In my respectful opinion, the Secretary-General should, in conformity
with principles of justice and equity, also have stipulated a time-limit fora
reply of the Applicant and should not have enforced the measures until
such time-limit had expired and the Applicant had had the opportunity to
respond, to protest or to request negotiations in regard to this sudden and
unexpected curtailment of his employment prospects.

In my opinion, the Secretariat did not follow a reasonable procedure
when placing the Applicant on an involuntary and indefinite leave of
absence. Certain minimum procedural standards should have been com-
plied with in the exercise of such discretionary power.

Certain statements in Judgement No. 333 of the Administrative Tribu-
nal seem pertinent in this context. On page 18, paragraph XX, the Judge-
ment states:

“The Tribunal would however express its dissatisfaction with the
failure of the Respondent to record sufficiently early and in specific

154
169 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

terms the fact that he had given the question of the Applicant’s career
appointment ‘every reasonable consideration’ as enjoined by the
General Assembly resolution. However, this omission on the part of the
Respondent has not caused any discernible injury to the Applicant...”
(Emphasis added.)

The statement that such omission on the part of the defendant has not
caused any discernible injury seems surprising in light of the fact that
Mr. Yakimetz’s appointment was not renewed and his request for a career
appointment passed over in silence.

14. One question that arises is how the proper exercise of the discre-
tionary power by the Secretary-General is to.be implemented in the
absence in the Staff Regulations of any specified procedure, and without
an indication of the process by which the decision of the Secretary-
General has been arrived at, and the reasons therefor. Neither the Staff
Regulations nor the Staff Rules contain provisions as to the procedure to
follow. Nevertheless, the Secretary-General is not entitled to act without
due process.

In my opinion, the absolute lack of formality in the decision-making
procedure in the Yakimetz case, as well as the lack of reasons which would
substantiate the operative conclusions of the decision, border on a denial
of justice. Thus, in connection with the question of the exercise of the
Secretary-General’s discretionary power, serious abuse of this discre-
tionary power may have been committed when, in a memorandum of
11 March 1983 by the Secretary-General’s office, the Applicant was prohi-
bited from entering the premises of the United Nations “until further notice”
(Ann. 29 to Applicant’s Statement of Facts and Argument). No reasons
were given therefor. Furthermore, according to the available information,
Mr. Yakimetz was also prohibited from visiting the United Nations cafe-
teria. Yet, it should be borne in mind that Mr. Yakimetz still had a valid con-
tract of employment. The legal basis for these steps was and is tenuous. No
factual or legal grounds were given for this extraordinary decision other
than the unrevealing statement that:

“at this juncture and pending further review, it is in the best interest
of the Organization that you do not enter the premises of the
United Nations” (Ann. 30 of Applicant’s Statement of Facts and
Argument).

But what about the justified interests of the Applicant? Such an excep-
tional ban must have been been felt by Mr. Yakimetz — and regarded by
others in the staff and elsewhere — as demeaning.

15. It follows from basic principles of justice and reasonable behaviour
in dealings with the members of the Secretariat that adequate reasons
should have been given in writing to Mr. Yakimetz, spelling out why he
was not accorded a career appointment.

As a matter of fact, the Applicant did not receive an answer to his appli-

155
170 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

cation for a career appointment, and has not up to this day received any
communication in response to it.

The above chain of unusual events seems to me to indicate that
Mr. Yakimetz’s application for a career appointment did not receive the
reasonable consideration required under General Assembly resolu-
tion 37/126. It is furthermore unlikely that due regard was paid to the
provisions of Article IV, Regulations 4.2 and 4.4, of the Staff Regulations,
and to Staff Rule 104.14. Further developments seem to confirm this con-
clusion.

Although he was refused permission to work in his established office in
the Headquarters building for unspecified reasons, later Mr. Yakimetz
was allowed to work in quarters across the street, in the Chrysler Building
and then in the Burroughs Building. When the new CD-2 Building was
opened, he was permitted to rejoin his section and serve out his contract in
that building.

The Court does not possess adequate information about the under-
lying reasons for these steps. But at least they also seem to throw a rather
revealing light on the question whether the Applicant was given “every
reasonable consideration for a career appointment” according to
General Assembly resolution 37/126. Whatever the underlying reasons
may have been, they cannot have been lack of qualifications for the job
or lack of personal integrity as Mr. Yakimetz was promoted to P-5
on 29 June 1983, obviously in recognition of his qualifications and his
dedication to his work in the service of the Organization.

I feel compelled to deduce also from these occurrences that “every rea-
sonable consideration for a career appointment” was hardly accorded to
the Applicant.

16. In rounding off the examination of what should be the standard for
the exercise of his discretionary power conferred upon an administrative
officer, mention may be made of the following additional elements: the
requirement laid down in the United Nations Charter, Article 100, to the
effect that neither the Secretary-General nor his staff shall “seek or receive
instructions from any government or from any authority external to the
Organization” must be complied with. Article 101, paragraph 3, must like-
wise be borne in mind, stipulating that the Secretary-General must pro-
vide for a staff with “the highest standards of efficiency, competence, and
integrity” ; furthermore, that the Secretary-General must pay attention to
“the importance of recruiting the staff on as wide a geographical basis as
possible”.

Mention should also be made of the following elements:

(a) the obligation to act in good faith and with reasonable regard for
accepted standards of reasonable behaviour;

(b) the obligation to take into reasonable consideration the rights and
obligations of the staff in general and the staff member involved in
particular;

156
171 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

(c) in applying the standard of reasonable consideration, the possibility
of a career appointment should obviously have been evaluated, and a
reasoned reaction to Mr. Yakimetz should have been given without
undue delay.

17. In dealing with the question whether the United Nations Adminis-
trative Tribunal in Judgement No. 333 “erred on questions of Jaw relating
to provisions of the Charter of the United Nations”, the legal nature of the
concept of secondment must briefly be touched upon.

The application and legal consequences of the rather elusive concept of
secondment must be undertaken in the light of the principles briefly
examined above. Thus, Article 100 of the United Nations Charter
provides that in the exercise of their duties, the members of the
United Nations Secretariat “shall not seek or receive instructions from
any government or from any other authority external to the Organiza-
tion”. The staff members shall furthermore “refrain from any action
which might reflect on their position as international officials responsible
only to the Organization”. These basic obligations are further elaborated
in Article 1 of the Staff Regulations.

18. Neither the United Nations Charter nor the Staff Regulations and
Staff Rules contain provisions on secondment. On the contrary, the very
principle of secondment may raise certain questions in regard to Arti-
cle 100 of the United Nations Charter and to the above-mentioned provi-
sions of the Staff Regulations.

One conclusion to be drawn from these provisions is that, if a seconded
person later applies for a renewal of his appointment and especially a
career appointment, his earlier secondment appointment should in principle
not act as a legal impediment against such renewal or career appointment.
It may be in the interest of the Organization to secure for its Secretariat
staff members who have demonstrated their qualifications and have
acquired valuable experience as previously seconded appointees.

In its Judgement No. 333 the Administrative Tribunal stated that:

“IV. Inhis letter of 21 December 1983 addressed to the Applicant,
the Respondent concluded, that, since the involvement of all parties
concerned was necessary for the renewal of the Applicant’s appoint-
ment, such renewal was impossible in the circumstances.”

This statement of the Tribunal is a simplification so severe as to make
it untenable. The possibility of a career appointment, independent of
secondment, seems to have been neglected or disregarded by the Admini-
strative Tribunal. Secondment may be a useful tool inasmuch as a person
seconded by his Government may be presumed to have the personal and
professional qualifications for the appointment in question. Career-
appointees will, of course, also frequently have some official recommen-
dations short of official secondment.

157
172 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

In Mr. Yakimetz’s Application for Review of the Administrative
Tribunal Judgement No. 333 (doc. A/AC.86/R.117, p. 5, para. 9) one
problem of secondment was succinctly summed up as follows:

“did the Respondent err in his belief that having once served under a
contract labelled ‘secondment’, the Applicant was thereby perma-
nently disabled from further United Nations service under any other
form of contract or appointment”.

In my opinion, this is a basic issue in the case which the Administrative
Tribunal seems to have obscured. |

One essential aspect of this issue was dealt with by Judge Arnold Kean
in his dissenting opinion as follows (Judgement No. 333, p. 23, para. 10):

“there was in the circumstances no possibility, and no desire on the
part of the Government or of the Applicant, that he should rejoin the
service of that Government, from which he had recently resigned.
The only effect, therefore, of a supposed preclusive agreement
(expressed or implied) would have been to prevent the Applicant
from being employed, then or at any future time, by the United
Nations, however valuable or necessary his services might be. It can-
not be believed that the Respondent would ever have been a party
to so unreasonable an agreement, bearing in mind the provision
of Article 101.3 of the Charter .. . that ‘the paramount consideration
in the employment of the staff... shall be the necessity of securing
the highest standards of efficiency, competence, and integrity’.
(Emphasis added.)”

19. My conclusions on this brief examination of the concept of second-
ment are the following:

There may exist an inherent conflict between the provisions in Arti-
cle 100 of the United Nations Charter on the independence and integrity
of the Secretariat and the practice of secondment if the principle of sec-
ondment is too rigidly applied. At least in cases of career appointments,
lack of secondment cannot constitute a legal impediment for further
employment in the United Nations. In my opinion, it must also be open to
a staff member, whose appointment is based on a contract of secondment,
to apply for a new stint in the Secretariat on the basis of a career contract.

In view of the foregoing, J find that the Administrative Tribunal in its
Judgement No. 333 of 8 June 1984 erred on questions of law relating to
provisions of the Charter of the United Nations. It erred in acquiescing in
the Secretary-General’s apparent failure to apply regulations binding
upon him under Article 101, paragraph 1, of the Charter. It erred in not
finding that the administrative measures taken against Mr. Yakimetz were
inconsistent with Article 100 of the Charter. And it erred under Arti-

158
173 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

cle 101, paragraph 3, of the Charter in treating government consent to
Secretariat appointments as a paramount consideration.

Since I disagree with the Advisory Opinion in regard to question 2, [am
constrained to file this dissenting opinion.

20. In concluding, may I add some observations on an issue relating
both to question 1 and question 2, namely what are the legal conse-
quences, if any, of the fact that Mr. Yakimetz changed his permanent
residence and opted for United States’ nationality.

Judge Ustor stressed in his opinion in Judgement No. 333 of the Ad-
ministrative Tribunal (p. 19) that:

“the Applicant was . . . not eligible for consideration for a career
appointment. In any event, the Applicant, in view of the circum-
stances in which he elected to break his ties with his country, ‘could
no longer claim to fulfil the conditions governing employment in the
United Nations’ and could not expect that any consideration would
lead to his career employment.”

This statement seems too absolute to be tenable. In the foregoing, I have
examined the requirement laid down in General Assembly resolu-
tion 37/126 that “every reasonable consideration shall be given to a staff
member’s application for a career appointment”.

In his statement, Judge Ustor seems to turn this principle upside down
in actually claiming that no consideration whatever should be given to a
“Yakimetz category” application for a career appointment. I am likewise
concerned that Judge Ustor’s absolutism comes very close to infringing
upon the principles underlying Article 100 of the Charter of the United
Nations concerning the independence and integrity of staff members,
and also close to infringing upon basic principles of law spelt out in
the Universal Declaration of Human Rights of 10 December 1948,
inter alia, the principles laid down in Articles 13 and 15 thereof to the
effect that: “Everyone has the right to leave any country, including his
own, and return to his country” (Art. 13, para. 2), and the provisions of
Article 15, paragraph 2, that: “No one shall be arbitrarily deprived of his
nationality nor denied the right to change his nationality.”

Of course, a change in nationality may create certain complications,
both in view of the need and effects of secondment and of the provisions in
the United Nations Charter, Article 101, paragraph 3, to the effect that:
“Due regard shall be paid to the importance of recruiting the staff on as
wide a geographical basis as possible.”

But the “paramount consideration”, expressed in Article 101, para-
graph 3, of the Charter, refers to “the necessity of securing the highest
standards of efficiency, competence, and integrity” in appointing staff

159
174 APPLICATION FOR REVIEW (DISS. OP. EVENSEN)

members. These qualifications Mr. Yakimetz undoubtedly possessed. It
may be said that the Applicant upheld his loyalties to the United Nations
Organization in spite of certain pressures and adversities. In my opinion,
the question of breaking ties with a government is a two-way street.
Possibly, a government may break its ties with a citizen in various ways.
Should this situation have an absolute impact on his chances of a career
appointment? In my opinion, the answer must be in the negative.

To what extent mere change of residence should have adverse effects seems
even less obvious. The fact that a person serves for a great number of his
adult years in a country or city where that organ of the United Nations is
situated, might often make it natural for a staff member to establish his
residence there. Hypersensitivity from the national government in such cases
should not be encouraged. In such cases, a first secondment should be suffi-
cient for the continued service of such staff member and if difficulties
arise, a Career appointment might ease the situation. The Staff Rules do
not preclude changes of residential status.

In its Judgement No. 326 (p. 8, para. VII), the Fischman case, the
Administrative Tribunal entertained a somewhat different view in refer-
ring to an Information Circular of 19 January 1954 to the following effect:

“The decision of a staff member to remain on or acquire perma-
nent residence status in . . . [the] country [of their duty station] in no
way represents an interest of the United Nations. On the contrary,
this decision may adversely affect the interests of the United Nations
in the case of internationally recruited staff members in the Profes-
sional category...”

This formulation seems to me much too categorical. Such restrictions on
the essential freedom of highly qualified professional persons may, for
many reasons, adversely affect the interests of the United Nations in pre-
venting the Organization from obtaining qualified personnel or in losing
seasoned personnel who have worked with the United Nations Organiza-
tion for a long time, and have thus acquired invaluable expertise in and for
the United Nations.

These views, applied to the present case, indicate that Mr. Yakimetz’s
establishment of permanent residency in New York and his application
for United States citizenship could not be regarded as a bar to his applica-
tion for a career appointment.

(Signed) Jens EVENSEN.

160
